Title: From George Washington to Robert Lewis, 26 June 1796
From: Washington, George
To: Lewis, Robert


        
          Dear Sir,
          Mount Vernon 26th June 1796
        
        We arrived at this place on Monday last, where it is probable I shall remain until the middle of August, when public business will require my attendance in Philadelphia until towards the end of September. I shall then return to this place again, for Mrs Washington, with whom in the latter part of October I shall make my last journey, to close my public life the 4th of March; after which no consideration under heaven that I can foresee shall again withdraw me from the walks of private life.
        I am sorry you have met with so much trouble & difficulty on account of the Land, I presumed I had an indisputable title to, on Accoceek Run; especially as by your information they appear to have been unavailing. It might be well, however, before you give the matter up, to examine my Mothers Will; to see if it is not bequeathed to me in that. I ought to have a letter from her, but I do not find it among my Papers at this place, declaratory of her intention of giving it to me; this was often done orally, but the truth is, conceiving it would come to me by descent, I never gave myself any trouble about the Conveyance. When I return to Philadelphia I will examine my Papers there, to see if the letter before alluded to can be found; but even this, with the knowledge of my Mother’s intentions of giving it to me, could

only establish the equitable title; for the legal one wd still be where the Law, or Constitution of the State, has plac’d it. The whole therefore depends upon whether there be any mention of the land in the Will.
        I am sorry to hear of the death of Mrs Haney; and will very chearfully receive her daughter the moment I get settled at this place; sooner it would be impossible; because this house will be, as it has been, empty from the time we shall quit it in October, until my final establishment in the Spring. Such necessaries as she needs in the meantime may, however, be furnished her at my expence, and if it is inconvenient for you to retain her in your own house, let her be boarded in some respectable family, where her morals and good behaviour will be attended to; at my expence also. Let her want for nothing that is decent and proper; and if she remains in your family; I wish for the Girls sake, as well as for the use she may be of to your Aunt when she comes here, that Mrs Lewis would keep her industriously employed, always, and instructed in the care, and œconomy of housekeeping.
        There is another reason against her coming here until I am permanently fixed; and that is, that my house, I expect, will be crouded with company all the while we shall be at it, this Summer, as the Ministers of France, Great Britain and Portugal, in succession, intend to be here—Besides other strangers.
        My best wishes, to which your Aunts are united, are presented to yourself & Mrs Lewis—and I remain Your sincere friend & Affecte Uncle
        
          Go: Washington
        
      